UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7401



JEFFREY ASKANAZI, M.D.,

                                              Plaintiff - Appellant,

          versus


BRYAN BLEDSOE; CAPTAIN KIDDE; LIEUTENANT
JOHNSON, S.I.S.; RON HAMMOND, Doctor, FCI
Morgantown; OFFICER CUTRIGHT, FPC Beckley,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-00-148-1)


Submitted:   January 17, 2002             Decided:   January 28, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey Askanazi, Appellant Pro Se.      Helen Campbell Altmeyer,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey Askanazi, M.D., appeals the district court’s order de-

nying relief on his Bivens complaint.*   We have reviewed the record

and the district court’s opinion accepting the magistrate judge’s

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court.    See Askanazi v. Bledsoe,

No. CA-00-148-1 (N.D.W. Va. Aug. 7, 2001).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




     *
       Because Appellant is a federal prisoner, we construe this
action as brought pursuant to Bivens v. Six Unknown Named Agents of
Fed. Bureau of Narcotics, 403 U.S. 388 (1971).


                                2